Citation Nr: 1138837	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-29 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the Veteran was scheduled for a Board hearing in April 2010.  A VA report of contact, dated in February 2010, reflects that the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2010).

The Board is mindful of the Court's decision in Clemons v. Shinseki, 23 Vet. App 1 (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  However, in the Veteran's case, he was denied entitlement to service connection for depression with anxiety in March 1994, and did not file a substantive appeal as to the depression and anxiety claim.  Also, he has not sought to reopen claims for service connection for those psychiatric diagnoses.  As such, the Board will not recharacterize any issue on appeal to encompass any and all acquired psychiatric disabilities.  In addition, the Veteran's claim of entitlement to service connection for bipolar is an original claim and is not a claim to reopen as is the PTSD claim.  

In February 2010, the Veteran's appeals were certified to the Board.  In March 2010, the Veteran's attorney of record, K.S., submitted correspondence withdrawing as the Veteran's representative.  The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  Pursuant to 38 C.F.R. § 20.608, the representative must file a motion to withdraw based on good cause.  In July 2011, the Board notified K.S. of this requirement.  In correspondence received by the Board in July 2011 and August 2011, the Veteran stated that K.S. is no longer his representative.  Pursuant to 38 C.F.R. § 14.631(f)(1), the Veteran is entitled to discharge his attorney at any time.  Based on the foregoing, the Board finds that K.S. is no longer the attorney for the Veteran.  The evidence of record does not reflect that the Veteran has appointed any other representative.  

In September 2011, the Veteran submitted additional written evidence, without a written waiver of RO consideration.  The additional evidence pertains to the Veteran's claim to reopen his previously denied claim for entitlement to service connection for PTSD, and is not probative of the issue of entitlement to service connection for bipolar disorder.  The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The earliest clinical evidence of record of bipolar disorder is more than 35 years after the Veteran's separation from service.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has bipolar disorder causally related to active service. 


CONCLUSION OF LAW

Bipolar disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in July 2008, VA informed him of what evidence was required to reopen and substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denial.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, "buddy statements", and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Board finds that a VA examination and opinion with regard to the issue of entitlement to service connection for bipolar disorder is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in detail below, the STRs are negative for any complaint or finding of bipolar disorder.  There is no credible evidence of bipolar disorder in service or within one year of separation from service.  In addition, there is no clinical evidence of record which indicates that the Veteran's bipolar disorder may be causally related to active service.  The Veteran has diagnoses of PTSD and bipolar disorder.  While the evidence of record contains an indication that the Veteran's PTSD may be causally related to active service, there is no such indication for his bipolar disorder.  As the record does not indicate that the Veteran's bipolar disorder may be related to active service, a VA examination is not warranted.  

Legal criteria 

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is that there must be evidence of a current disability.  A November 2003 VA medical record reflects an assessment of bipolar II disorder depressed phase, alcohol dependence, and cocaine dependence.  In addition, VA medical correspondence dated in May 2006 reflects that the Veteran was being treated for bipolar disorder.  Thus, the Board finds that the first element has been met.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for treatment, symptoms, or diagnosis of bipolar disorder.  His September 1966 report of medical examination for separation purposes reflects that his psychiatric evaluation was normal.   

The third element for service connection is a competent credible nexus between an in-service injury or disease and the current disability.  The evidence of record is negative for any clinical opinion that the Veteran's bipolar disorder is causally related to active service.  Although VA medical records note a diagnosis of bipolar disorder, they do not indicate that it is related to active service.  In addition, there is also no credible evidence of continuity of symptomatology.  The Veteran separated from service in 1966.  April 2003 VA mental health records reflect that the Veteran sought treatment for cocaine use.  He denied prior treatment.  It was noted that he stated that he had not been treated for psychological or emotional problems at any time.  It was noted that he had an 18-month drug dependence, and his psychiatric status was "not a problem".  He denied depression, anxiety, violent behavior, suicidal ideation, and homicidal ideation.  A July 2003 VA medical record reflects a "recent onset" of depression. 

The earliest evidence of a diagnosis of bipolar disorder is a November 2003 VA medical record which reflects that the Veteran had prior diagnoses of major depression, cocaine and alcohol dependence.  The assessment of the Veteran was bipolar II disorder depressed phase, alcohol dependence, and cocaine dependence.  The diagnosis is negative for a finding that his bipolar disorder is causally related to active service.  

A May 2006 private medical record reflects a diagnosis of PTSD with depression, anxiety, and panic attacks, but is negative for a diagnosis of bipolar.  In addition, correspondence dated in August 2006, by the same examiner, reflects her opinion that the Veteran's PTSD is service connected, but is again negative for a bipolar diagnosis causally related to active service. 

While the Veteran is competent to attest to his symptoms, he has not been shown to possess the experience or training needed to render a competent opinion as to etiology or a competent diagnosis as to a mental disability.  

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating a bipolar disorder to service, the initial demonstration of bipolar disorder more than 35 years after separation from service is too remote to be reasonably related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bipolar disorder is denied.


REMAND

NME - PTSD

Historically, the appellant's claim for entitlement to service connection for PTSD was denied in an August 2006 rating decision because there were no verifiable stressors.  The Veteran did not file a substantive appeal, and the decision became final.  In a claim received in January 2008, the Veteran requested that his claim for entitlement to service connection for PTSD be reopened.  

During the pendency of this appeal, effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'  See  38 C.F.R. § 3.304(f) (3).

Although the claims file does include diagnoses of PTSD, such diagnoses are based on unsubstantiated and less than credible statements of "combat", fear of Soviet action, and non-verified non-combat/non-hostile action stressors.  A private medical report reflects stressors of hostile military actions; however, the hostile military action ended more than eight months before the Veteran was assigned to the U.S.S. Long Beach or served in the pertinent area.  

As noted above, a lay statement of a stressor related to the Veteran's fear of hostile military or terrorist activity will be sufficient evidence of the stressor if a stressor is consistent with the places, types, and circumstances of the Veteran's service.

In a statement dated in September 2006, the Veteran averred that he was stationed in the waters off of Cuba "when Castro had just taken power" and during the Cuban Missile Crisis.  He stated that the "situation was very tense with Soviet MIGS flying over and Soviet submarines in the waters."  The Board finds the Veteran's statement that he was stationed in the waters off of Cuba just after Castro had taken power and during the Cuban Missile Crisis to be patently incredible.  The Board notes that Fidel Castro became prime minister of Cuba in 1959, three years before the Veteran entered service and four years before the Veteran served aboard a ship.  The Cuban Missile Crisis occurred in 1962 and ended more than six months before the Veteran served aboard the USS Long Beach.  

In a September 2006 statement, the Veteran also stated that a "Russian ship stopped short of our blockade."  The U.S.S. Long Beach is not listed by the Navy as participating in the Cuban quarantine of 1962 and the Veteran's DD 214 does not reflect an award for participation in the quarantine.  (The Navy Expeditionary Medal was authorized for service performed between 3 January 1961 and 23 October 1962.  The Armed Forces Expeditionary Medal was authorized for service in the Cuban quarantine, 24 October through 31 December 1962.  As defined in the Navy and Marine Corps Awards Manual, service for either of these awards was performed in the water area from 12 degrees to 28 degrees North latitude, and from 66 degrees to 84 degrees West longitude.)  The evidence of record reflects that the Veteran was not assigned to a ship in 1962; his service personnel records reflect that he was stationed in North Carolina and Virginia during the Cuban Missile Crisis and quarantine.  The Board finds that any statement that the Veteran was involved in the Cuban Missile Crisis and the blockade or quarantine of Cuba in 1962 is not consistent with the circumstances of his service; therefore, any such statements cannot be considered as sufficient evidence of a stressor.

The Veteran has also averred that when he was in the area of Guantanamo Bay in 1963, and that it was an extremely stressful situation due to concerns about Russian submarines, ships, and planes.  

The Veteran's service records reflect that he served aboard the U.S.S Long Beach from February 1963 to February 1965.  He averred that he was involved in two "near cook-offs" on the U.S.S. Long Beach during a stressful situation with a fear of Soviet ships, planes, and submarines.  The Board considers the term "cook-off" to refer to the unintended firing of a weapon due to a very hot barrel.  The Board is unable, based on the evidence of record, to determine whether the Veteran's claimed stressor of the threat of Soviet MIGS, submarines, and ships is consistent with the places, types, and circumstances of the Veteran's service aboard the U.S.S. Long Beach in 1963, more than six months after the end of the Cuban Missile Crisis and quarantine.  
  
The Board finds that a remand to determine whether the U.S.S. Long Beach, while the Veteran was assigned to it, was exposed to the threat of hostile enemy (Soviet) action, is warranted.  In this regard, the Board finds that the RO should attempt to obtain the history of the U.S.S. Long Beach from February 1963 to January 1964.  If the U.S.S. Long Beach was in the waters off Cuba during that time period, the RO should attempt to obtain deck logs for all periods when the ship was in the waters off Cuba to ascertain whether there was a threat of hostile military or terrorist activity.

TDIU

The Veteran's claim to reopen a previously denied claim for entitlement to service connection for PTSD is currently on appeal.  As that claim could have a significant impact on the Veteran's claim for TDIU, a decision on the TDIU issue is deferred pending completion of the actions requested below. 

In addition, the RO should advise the Veteran, in writing, of the information needed to substantiate a claim for TDIU.  Although the July 2008 correspondence included a VA Form 321-8940, the correspondence did not inform the Veteran that the evidence must show that he is unable to follow substantially gainful employment due to service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU. 

2.  Attempt to obtain the history of the U.S.S. Long Beach from February 1963 to February 1965.  If the U.S.S. Long Beach was in the waters off Cuba during that time period, the RO should attempt to obtain deck logs for all periods when the ship was in the waters off Cuba, and ascertain, if possible, whether there was a threat of hostile military or terrorist activity, to include Soviet hostile activity.  Associate all records received with the claims file. 

3.  After undertaking any other development deemed appropriate, to include if necessary, a medical examination to determine if the Veteran has PTSD as a result of fear of hostile military or terrorist actions consistent with the places, types, and circumstances of service (as evidenced by ship logs), the RO should readjudicate the issues  on appeal.  If a VA opinion is obtained, it should note that the Veteran's statements that he was involved in the Cuban Missile Crisis and quarantine of 1962 are not credible.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


